       Case 1:20-cv-00441-NRB Document 45 Filed 06/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOSH STONE,

                               Plaintiff,

                - against -                          Case No. 20-cv-0441 (NRB)

 ARIANA GRANDE, THOMAS LEE BROWN,
 TAYLOR MONET PARKS, KIMBERLY                        STIPULATION OF
 ANNE KRYSIUK, VICTORIA MONET                        DISMISSAL WITH PREJUDICE
 MCCANTS, CHARLES MICHAEL
 ANDERSON, MICHAEL DAVID FOSTER,
 NJOMZA VITIA, BMG RIGHTS
 MANAGEMENT US LLC, WARNER-
 TAMERLANE PUBLISHING CORP.,
 KOBALT SONGS MUSIC PUBLISHING, THE
 ROYALTY NETWORK, INC., UNIVERSAL
 MUSIC CORPORATION, CONCORD MUSIC
 GROUP, INC.,

                               Defendants.




       IT IS HEREBY STIPULATED AND AGREED by and among the undersigned attorneys

for the above-captioned parties that, pursuant to Fed. R. Civ. P. 41(a), the above-captioned action

is hereby dismissed with prejudice, with each party to bear its own costs, attorneys' fees, and

expenses.

       This stipulation may be executed in facsimile and in counterparts, which shall have the
       Case 1:20-cv-00441-NRB Document 45 Filed 06/08/21 Page 2 of 2




same effect as an original.

Dated: New York, New York
       June R—, 2021

 STUDIN YOUNG PC                       PRY         SHMAN LLP


 By:
        Tamir                                        Farkas
350 Motor Parkway, Ste. 404            7 Times Square
Hauppauge, New York 11788              New York, New York 10036
(631) 414-7500                         (212) 421-4100
tyoung@studinyounglaw. corn            ifarkas@pryorcashman.com

Attorneys for Plaintiff                Attorneys for Defendants
